DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 300.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: In paragraph [0059] lines, 4-5 recites “it is also possible that the frame 110 is first molded and the insulator 110 is second molded…” Examiner suggests correcting the frame 110 to the frame 120 as is referenced prior.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 and 7 recites the limitation "the cylinder" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable Hwan (KR 101937696 B1), Provided with English translation, and further in view of Eun (KR 20130017151 A), provided with English translation.
In regards to claim 1, Hwan discloses a manufacturing method of a spring pad (10) interposed among a spring used in an automobile suspension system and an upper sheet and a lower sheet for supporting the spring (see paragraph [0011]), wherein the spring pad (10) includes an insulator (100) getting in contact with the spring to absorb shock (spring not shown, spring receiving part 110 and foam injection molding to be lightweight. However, Eun teaches a method of manufacturing a more lightweight vehicle part through foam injection molding, see paragraphs [0001, 0010], one of ordinary skill in the art by the effective filing date would be motivated to combine and utilize the method so as to reduce material cost, product weight, and process time, see paragraphs [0001,0035]). 
In regards to claim 2, Hwan discloses the spring pad (10) includes a frame (200) combined with the insulator (100) to enhance rigidity of the insulator.  
In regards to claim 3, Hwan and Eun in combination teach the method comprising the steps of: (S110) preparing a first molding device for injection-molding the insulator; and (S120) doing foam injection molding of the insulator through the first molding device. Hwan discloses molding the insulator (100) through injection molding, in combination Eun teaches the manufacturing method comprising the steps of foam injection molding wherein a first mold device (see fig.1) is prepared and performs foam injection molding of the product (see paragraph 0013).
In regards to claim 4, Hwan and Eun in combination teach the manufacturing method comprising the steps S210 and S220 of foam injection molding wherein a first mold device (see fig.1) is prepared and performs foam injection molding of the product (see paragraph 0013). Hwan teaches injection molding the insulator 100, inserting the insulator in order to injection molding the frame 200, therefore it would have been obvious to a person of ordinary skill in the art by the effective filing date to have combined Hwan with the method of Eun so that an adhesion process is not required and the whole process is reduced.
In regards to claim 5 and 7, Hwan and Eun in combination teach wherein the insulator foam injection molding steps (S120, S220) comprise the steps of: (S121, S221) supplying and melting a material of the insulator to the cylinder of the first molding device (see Eun paragraph [0019], plastic material supplied into the cylinder 10 and melted by heater 16; (S122, S222) supplying compressed blistering gas into the cylinder (see paragraph 0019); (S123, S223) mixing the blistering gas with the melted insulator material (see paragraph 0019); (S124, S224) supplying the insulator material, with which the blistering gas is mixed, into the mold of the first molding device (see paragraph 0028, the material which the gas is mixed into is supplied into the cavity 18 of the injection mold, and paragraph 0030, the material mixed with the foaming gas is filled in the cavity 18 of the mold); and (S125, S225) cooling and blowing out the foam injection molded insulator. (See paragraph 0033, the product is taken out through the cooling process).
In regards to claim 6 and 8, Hwan and Eun in combination teach wherein the blistering gas supplying steps (S122, S222) comprise the steps of: depressurizing the blistering gas at a predetermined supply pressure through a decompression device (Eun teaches an external pressure controller 26 capable of applying a predetermined pressure). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art listed on PTO-892 provide relevant teachings of manufacturing methods using foam injection molding for spring pad for suspension systems.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN ANNE MILLER whose telephone number is (571)272-4356. The examiner can normally be reached M-F 8:00am-5:00pm (est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.M./Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616